WRENCH HEAD
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 9-11, 16, 21, and 26-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16659939 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 in the instant application are taught by claim 1 in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 9-11, 16, 21, and 26-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16659944 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 in the instant application are taught by claim 1 in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-5, 9-11, 16, 21, and 26-35 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16659949 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each all of the limitations of claim 1 in the instant application are taught by claim 1 in the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 1-5, 9-11, 16, 21, and 26-35 of the instant application would be allowable if terminal disclaimers are filed to overcome the provisional rejections under double patenting as described above.
The following is a statement of reasons for the indication of allowable subject matter:  The closest identifiable art, Buchanan (US 6978701) teaches a wrench head, comprising: a working axis; a first jaw (20a, b, c), comprising first-jaw arcuate convex contact surfaces (20a, 20b, 20c) (Fig. 12c); a second jaw (74), coupled with the first jaw, pivotable relative to the first jaw; and a third jaw (20d, e, f), coupled with the second jaw, pivotable relative to the second jaw, and comprising a third-jaw arcuate convex contact surface (20d); and wherein: the first-jaw arcuate convex contact surfaces (20a, 20b, 20c) are three or more in number; and a first-jaw virtual circle, perpendicular to the first-jaw arcuate convex contact surfaces and having a single point contact with each of the first-jaw arcuate convex contact surfaces, is centered about the working axis and is perpendicular to the working axis; when the second jaw (74) is in a closed second-jaw orientation relative to the first jaw (20a, b, c); and when the second jaw is in the closed second-jaw orientation relative to the first jaw and the third jaw is in a closed third-jaw orientation relative to the second jaw, the first-jaw virtual circle is perpendicular to the third-jaw arcuate convex contact surface (20d), has a single point contact with the Page 2 of 10US Ser. No. HerewithPreliminary Amendment 18-1142-US-NP[3A] / 1200-015725-US (PAR)third-jaw arcuate convex contact surface, and intersects the third-jaw planar contact surface (20d) at only two points (Fig. 12c).  Buchanan does not teach (second jaw) comprising a second-jaw arcuate convex contact surface and a second-jaw planar contact surface; and a third-jaw planar contact surface; the first-jaw virtual circle is perpendicular to the second-jaw arcuate convex contact surface and to the second-jaw planar contact surface, has a single point contact with the second-jaw arcuate convex contact surface and intersects the second-jaw planar contact surface at only two points; the first-jaw virtual circle is perpendicular to the third-jaw planar contact surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US20100122610) shows a wrench with planar and concave surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723